It is clear from the evidence (including the 1970-1972 master plan) and from the judge’s findings, none of which can be pronounced clearly erroneous (see Marlow v. New Bedford, 369 Mass. 501, 508 [1976]), that the reasonableness of the 1974 rezoning of the locus from residential to neighborhood business uses was fairly debatable and that the plaintiffs have failed to show beyond a reasonable doubt that the rezoning conflicted with any of the provisions of G. L. c. 40A, §§ 2 and 3, as in effect prior to St. 1975, c. 808, § 3. See Crall v. Leominster, 362 Mass. 95, 101-103 (1972), and cases cited. The present case is governed in principle by such cases as Lanner v. Board of Appeal of Tewksbury, 348 Mass. 220, 224-230 (1964). Barrett v. Building Inspector of Peabody, 354 Mass. 38, 40-42 (1968), and Durand v. Superintendent of Pub. Bldgs, of Fall River, 354 Mass. 74, 75, 77 (1968), rather than by such cases as Leahy v. Inspector of Bldgs, of New Bedford, 308 Mass. 128, 129-130, 133-134 (1941), and Beal v. Building Commr. of Springfield, 353 Mass. 640, 641-644 (1968). The judgment is to be modified by striking out the concluding paragraph thereof (see Cameron v. Gunstock Acres, Inc. 370 Mass. 378, 382 [1976]) and, as so modified, is affirmed.

So ordered.